

CONSENT, WAIVER AND AMENDMENT
 
THIS CONSENT, WAIVER AND AMENDMENT (this “Agreement”), dated as of January 28,
2009, is entered into by and among Celsia Technologies, Inc., a Nevada
corporation (the “Company”), and the persons identified as “Holders” on the
signature pages hereto (the “Holders”).  Defined terms not otherwise defined
herein shall have the meanings set forth in the Existing Purchase Agreement (as
defined below).
 
WHEREAS, pursuant to a Securities Purchase Agreement, dated May 25, 2007 (the
“Existing Purchase Agreement”), among the Company and the Holders, the Holders
were issued an aggregate of $8,897,783 in principal amount of 8% Secured
Convertible Debentures due May 25, 2010, as amended on March 26, 2008 (the
“Existing Debentures”) and were issued warrants (the “Existing Warrants”)
exercisable for shares of Common Stock of the Company.
 
WHEREAS, pursuant to a Securities Purchase Agreement dated on or about the date
hereof in the form attached as Exhibit A hereto (the “New Purchase Agreement”)
among the Company and the purchasers identified on the signature pages thereto
(collectively, the “New Investors”), the New Investors will be purchasing
debentures (the “New Debentures”) together with warrants exercisable for shares
of common stock for an aggregate purchase price of up to $2,000,000 (the offer
and sale of such debentures and warrants pursuant to the New Purchase Agreement
are hereafter referred to as the “New Financing”).
 
WHEREAS, the Company desires to obtain acknowledgements, waivers and consents
from the Holders with respect to certain provisions and other matters contained
in the Transaction Documents (as defined herein) to ensure the consummation of
the New Financing any other transactions related thereto.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each Holder hereby agrees as follows:
 
1.           Waivers.


(a)           Subject to the terms and conditions hereunder, each Holder hereby
waives the restrictions set forth in Sections 7(a) and 7(b) of the Existing
Debentures with respect to the issuance of the New Debentures and granting the
New Investors a lien pursuant to the security agreement attached as an exhibit
to the New Purchase Agreement.  Further, subject to the terms and conditions
hereunder, to the extent required under the Existing Purchase Agreement, each
Holder signatory hereto hereby consents to the New Financing.


(b)           Subject to the terms and conditions herein, each Holder hereby
waives any and all rights such holder was granted under the Security Agreement
and the Existing Debentures, including, without limitation, pursuant to Section
8 of the Security Agreement and Section 8 of the Existing Debentures, to
exercise any rights or remedies conferred upon such holder thereunder solely in
connection the Company’s relocation of its engineering and pilot line facilities
and the Collateral incidental thereto (the “Transferred Assets”) from Korea to
Taiwan.
 

--------------------------------------------------------------------------------


 
(c)           Notwithstanding anything to the contrary contained in any of the
Transaction Documents, each undersigned Holder hereby consents to the Company
and Celsia Technologies Taiwan, Inc. entering into and delivering the trust
agreement with Chinatrust Commercial Bank attached hereto as Exhibit B (the
“Trust Agreement”), for the purpose of securing the obligations of the Company
to the undersigned with respect to the Transferred Assets pursuant to the
Security Documents and the Debentures.
 
(d)           Each undersigned Holder hereby acknowledges that Midsummer
Ventures, L.P., a limited partnership organized and existing under the laws of
Bermuda (“Midsummer”), acting on behalf of and for the benefit of the
undersigned is hereby authorized to send the payments due and payable to the
undersigned as contemplated by Section 5.1.1 of the Trust Agreement to the bank
account set forth in the wire instructions on the signature page
hereto.  Further, the undersigned hereby designates Midsummer as collateral
agent under the Trust Agreement, and acknowledges and agrees that Midsummer’s
rights, responsibilities and immunities as collateral agent thereunder shall be
as set forth in Annex B to the Security Agreement.


(e)           Each Holder hereby waives any and all rights such Holder was
granted under Section 4.13(b) of the Existing Purchase Agreement, to receive the
Pre-Notice (as defined in the Existing Purchase Agreement) from the Company in
connection with New Financing.


2.           Certain Amendments.


(a)           The exercise price of the Existing Warrants held by each Holder
that invests in the New Financing (each, a “Participating Holder”) in an amount
equal to the lesser of $250,000 or the individual amounts set forth on Schedule
A hereto (but not the exercise price of Existing Warrants held by Holders that
do not participate in the New Financing (each, a “Non-Participating Holder”) is
hereby amended and reduced to $0.10 per share, and the aggregate number of
shares of Common Stock underlying such warrants is hereby increased in the
individual amounts set forth on Schedule A hereto, each subject to further
adjustment therein.


(b)           The date in the definition of “Maturity Date” in the first
sentence of the second paragraph of the Existing Debentures which reads “May 25,
2010” is hereby amended and replaced with “December 31, 2010”.


(c)           The conversion price of the Existing Debentures held by each
Participating Holder (but not the conversion price of the Existing Debentures
held by a Non-Participating Holder) is hereby amended and reduced to $0.10,
subject to further adjustment therein.


(d)           The definition of “Change of Control Redemption Amount” in Section
1 of the Existing Debentures held by each Participating Holder is hereby amended
and replaced in its entirety with the following:


 ““Change of Control Redemption Amount” shall equal the sum of (i) 400% of the
then outstanding principal amount of this Debenture, plus all accrued and unpaid
interest thereon, plus (ii) all other amounts, costs, expenses and liquidated
damages due in respect of this Debenture.”
 
2

--------------------------------------------------------------------------------


 
(e)           The definitions of “Permitted Indebtedness” and “Permitted Lien”
in Section 1 of the Existing Debentures held by each Participating Holder and
each Non-Participating Holder is hereby amended to add the following as new
clauses (c) and (d), respectively:


 “and (c) indebtedness evidenced by those certain Original Issue Discount
Secured Convertible Debentures issued by the Company on or about January 28,
2009 (the “New Debentures”).”


 “and (d) Liens granted to the holders of the New Debentures pursuant to that
certain Security Agreement dated January 28, 2009 among the Company, its
Subsidiaries and the secured parties signatory thereto (the “New Security
Agreement”).”


(f)           Section 2(a) of the Existing Debentures held by each Participating
Holder is hereby amended and replaced in its entirety with the following:


““Payment of Interest in Cash or Kind. The Company shall pay interest to the
Holder on the aggregate unconverted and then outstanding principal amount of
this Debenture at the rate of 8% per annum (increasing to a rate of 12% per
annum effective on January 28, 2009), payable quarterly on January 1, April 1,
July 1 and October 1, beginning on January 1, 2008, on each Optional Redemption
Date (as to that principal amount then being redeemed), on each Conversion Date
(as to that principal amount then being converted), and on the Maturity Date
(each such date, an “Interest Payment Date”) (if any Interest Payment Date is
not a Business Day, then the applicable payment shall be due on the next
succeeding Business Day), in cash or duly authorized, validly issued, fully paid
and non-assessable shares of Common Stock at the Interest Conversion Rate (the
dollar amount to be paid in shares, the “Interest Share Amount”) or a
combination thereof; provided, however, that payment in shares of Common Stock
may only occur if (i) all of the Equity Conditions have been met (unless waived
by the Holder in writing) during the 20 Trading Days immediately prior to the
applicable Interest Payment Date  (the “Interest Notice Period”) and through and
including the date such shares of Common Stock are issued to the Holder and (ii)
the Company shall have given the Holder notice in accordance with the notice
requirements set forth below.”


(g)           The following is added as new Section 9(m) of the Existing
Debentures held by the Participating Holders and the Non-Participating Holders:


“Notwithstanding anything to the contrary contained in the Purchase Agreement or
the Security Agreement, by its acceptance of this Debenture, the Holder
acknowledges and agrees that the holders of the New Debentures have a valid
security interest in the Collateral (as defined in the Security Agreement) and
the security interests granted under the Security Agreement and the New Security
Agreement shall be pari-passu with each other.”
 
3

--------------------------------------------------------------------------------


 
(h)           The following is added as new clauses (d) and (e) of the
definition of “Exempt Issuance” in the Existing Purchase Agreement:


 “and (d) the issuance of debentures, warrants, and shares of Common Stock upon
the conversion and exercise thereof, pursuant to that certain Securities
Purchase Agreement dated January 28, 2009 among the Company and the investors
signatory thereto (provided that such securities are not amended to increase the
number of such securities or to decrease the exercise, exchange or conversion
price of such securities) and (e) the issuance of shares of Common Stock upon
conversion or exercise, as applicable, of the Debentures and Warrants held by
“Participating Holders” (as defined in the consent, waiver and amendment
agreement referred to in this clause) at the amended conversion and exercise
prices set forth in that certain Consent, Waiver and Amendment Agreement dated
January 28, 2009 among the Company and the investors signatory thereto.”


 (i)           Section 4.13(a) of the Existing Purchase Agreement is hereby
amended in its entirety and replaced with the following:


“(a)           From the date hereof until the date that the Debentures are no
longer outstanding, upon any issuance by the Company or any of its Subsidiaries
of Common Stock or Common Stock Equivalents (a “Subsequent Financing”), each
Purchaser shall have the right to participate in up to an amount of the
Subsequent Financing equal to the lesser of (i) the aggregate principal amount
of the Debentures then outstanding or (ii) 100% of the Subsequent Financing less
any amounts as to which the investor parties to that certain securities purchase
agreement dated January 28, 2009 among the Company and such investors have
exercised participation rights thereunder in respect of such Subsequent
Financing (the “Participation Maximum”) on the same terms, conditions and price
provided for in the Subsequent Financing.
 
(j)           The reference to “70%” in Section 5.5 of the Existing Purchase
Agreement, Sections 7 and 9(l) of the Existing Debentures, Section 6(f) of the
Registration Rights Agreement and Section 5(l) of the Existing Warrants is
hereby amended and replaced with “60%”.
 
3.           The foregoing waivers and amendments shall not be effective unless
and until (i) Holders of 70% or more of the principal amount of the Existing
Debentures outstanding shall have agreed to the terms and conditions hereunder
and (ii) the Company, its Subsidiaries and the Holders shall have executed and
delivered the intercreditor agreement in the form attached to the New Purchase
Agreement. In addition, the waivers set forth herein shall be null and void in
the event the New Financing is not consummated on or before January 31, 2009.
Except as expressly set forth above, all of the terms and conditions of the
Transaction Documents (as defined in the Existing Purchase Agreement) shall
continue in full force and effect after the execution of this Agreement and
shall not be in any way changed, modified or superseded by the terms set forth
herein. The Company and the undersigned Holder agree that execution and delivery
of this Agreement shall serve as the sole form of notice and irrevocable
election by the Company and such Holder of the waivers, consents and amendments
contemplated hereby and that no further action on the part of the Company or any
other person is required to effect such waiver and amendment except as set forth
herein.


4

--------------------------------------------------------------------------------


 
4.           The Company hereby represents that following the execution and
delivery of this Agreement by the parties hereto, no Event of Default (as
defined in the Existing Debentures) has occurred and is continuing as of the
date hereof.  The undersigned Holder hereby acknowledges that, without
independent investigation, it is not aware of any defaults in the Company’s
obligations contained in any of the Transaction Documents other than those which
such Holder has previously waived in consent agreements previously obtained by
the Company or are contemplated to be waived in connection with this Agreement
(it being understood that except as expressly set forth in this Agreement and in
any prior written waivers, nothing herein shall be construed as a waiver of any
presently existing, or past or future Events of Default).


5.           This Agreement may be executed in two or more counterparts and by
facsimile signature or otherwise, and each of such counterparts shall be deemed
an original and all of such counterparts together shall constitute one and the
same agreement.


6.           The Company has elected to provide all Holders with the same terms
and form of agreement for the convenience of the Company and not because it was
required or requested to do so by the Holders.  The obligations of each Holder
under this Agreement, and any Transaction Document are several and not joint
with the obligations of any other Holder, and no Holder shall be responsible in
any way for the performance or non-performance of the obligations of any other
Holder under this Agreement or any Transaction Document.  Nothing contained
herein or in any Transaction Document, and no action taken by any Holder
pursuant hereto or thereto, shall be deemed to constitute the Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement or the Transaction Documents.  Each Holder shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Holder to be joined as an additional
party in any proceeding for such purpose.  Each Holder has had the opportunity
to be represented by its own separate legal counsel in their review and
negotiation of this Agreement and the Transaction Documents.  Feldman Weinstein
& Smith LLP does not represent all of the Holders but only Midsummer.
 
[Signature pages follow]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Consent, Waiver and Amendment is executed as of the
date first set forth above.


CELSIA TECHNOLOGIES, INC.
 
By:
/s/ Jorge Fernandez
Name:          Jorge Fernandez
Title:            CFO



[signature page(s) of Holders to follow]

 
6

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE
OF HOLDER TO
CSAT CONSENT, WAIVER AND AMENDMENT


Name of Holder:
 



By:
  
 
  
Name:
  
 
  
Title:
  


 

--------------------------------------------------------------------------------

 